PER CURIAM.
The defendants appeal a summary final judgment for the plaintiff in an action upon guarantees of a truck lease agreement, and the assessment of an attorney’s fee for the plaintiff pursuant to a provision in the guarantees. The defendants urge that there were genuine issues of material fact. The record reveals only a question of law upon the guarantees and we find no error upon the trial court’s determination of the question of law. The guarantees were clearly for a continuing obligation.
We find error in the amount of the attorney’s fee. The contract provided:
“Guarantor agrees to pay attorneys fees of 15% of amount due if claim is placed with attorneys for collection, if allowed by law.”
The trial court mistakenly allowed more than 15% of the amount due under the guarantee.
The judgment is modified by the substitution of the amount of $1,384.86 in the place and stead of the amount of $2,250 allowed as attorney’s fee for the plaintiff. As modified, the judgment is affirmed.
Modified and affirmed.